Citation Nr: 1009834	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  00-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Entitlement to an initial disability rating in excess of 
10 percent for residuals post fracture, proximal phalanx of 
the right thumb and fracture of the right index finger with 
chronic sprain, right wrist, and tendonitis, right hand 
(right hand/wrist disability).

2.	Entitlement to an initial compensable disability rating 
for right ankle disability.  

3.	Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease, cervical spine, 
with intermittent headaches (cervical spine disability).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to 
April 1991.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  


FINDINGS OF FACT

1.  The Veteran's right hand/wrist disability is not 
productive of ankylosis of the wrist or limitation of motion 
of any single finger with a gap of one inch (2.5 cm) or more 
between the fingertip and the proximal transverse crease of 
the palm with the finger flexed to the extent possible or 
with extension limited by more than 30 degrees.

2.  The Veteran's right ankle disability is manifested by 
limitation of motion and instability with flare ups 
approximately four to five times per month manifested by pain 
and swelling resulting in moderate residual impairment; 
however, there is no evidence of ankylosis. 

3.  The Veteran's cervical spine disability is not productive 
of moderate limitation of motion, flexion of 30 degrees or 
less, combined range of motion of 170 degrees or less, or 
ankylosis.

4.  The Veteran's headaches associated with his cervical 
spine disability are not productive of characteristic 
prostrating attacks.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected right hand/wrist disability are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 
5003, 5024, 5214, 5215 (2009).

2.  The criteria for a disability rating of 10 percent for 
service-connected right ankle disability are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5270 and 5271 
(2009).

3.  The criteria for a disability rating in excess of 10 
percent for service-connected cervical spine disability are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
and 5293 (2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 through 
5243, and 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's claims were initially for 
service connection, which was granted in the rating decision 
issued in May 1999.  Tthe Veteran disagreed with the 
evaluations of these now service-connected disabilities in 
November 1999.  Thereafter the RO provided notice to the 
Veteran advising him how to establish entitlement to an 
increased rating, including providing notice pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), in May 2008 
and March 2009.  However, since the Veteran's claims were 
initially ones for service connection, which has been 
granted, the Board finds that VA's obligation to notify him 
was met as the claims for service connection were obviously 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, any deficiency in the notices relating to 
the Veteran's appeal for increased ratings is not prejudicial 
to him.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist includes providing a veteran with a 
thorough and contemporaneous examination.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded 
VA examinations in October 1998 and November 2004.  Although 
the last examination was conducted over five years ago, the 
Board observes that the Veteran has not reported that the 
conditions have worsened since he was last examined nor has 
he presented any evidence indicating a worsening in the 
severity of any of these conditions.  In fact, a review of VA 
computerized treatment records through 2007 failed to show 
the Veteran has received any treatment for his service-
connected disabilities on appeal since October 2004, which 
was prior to the last VA examination.  Thus a remand is not 
required solely due to the passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  

In addition, the Board notes that the VA examination reports 
appear inadequate to evaluate the Veteran's right ankle 
disability.  However, VA treatment records, including an 
October 2004 Orthopedic Consult note, are very detailed and 
provides the necessary information to adequately rate the 
Veteran's right ankle disability.  Thus, remand of this issue 
is not warranted for a new VA examination.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
The Veteran's claims for higher evaluations for his service-
connected right hand/wrist disability, right ankle disability 
and cervical spine disability are original claims that were 
placed in appellate status by his disagreement with the 
initial rating awards.  In these circumstances, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

Right Hand/Wrist Disability

Service connection was granted in the rating decision issued 
in May 1999 for a right hand/wrist disability due to an in-
service fracture of the proximal first phalanx and proximal 
second metacarpal with chronic strain of the wrist and 
tendonitis of the hand as shown by VA examination in October 
1998.  This disability was evaluated as 10 percent disabling 
under Diagnostic Code 5215 due to history of fractures with 
residual limitation of motion of the wrist.

Under Diagnostic Code 5215, limitation of motion of the wrist 
is rated as 10 percent disabling, for either a major or minor 
extremity, when there is dorsiflexion less than 15 degrees or 
palmar flexion is limited in line with the forearm.  
38 C.F.R. § 4.71a.  The current 10 percent rating is the 
maximum schedular rating under Diagnostic Code 5215.

For a higher disability rating, there must be ankylosis of 
the wrist.  Favorable ankylosis of the wrist in 20 degrees to 
30 degrees dorsiflexion warrants a 20 percent disability 
rating for a minor extremity and a 30 percent disability 
rating for a major extremity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  If wrist is ankylosed in any other position 
except favorable, a 40 percent disability rating for the 
major extremity and a 30 percent disability rating for a 
minor extremity is warranted.  Id.  The highest rating (50 
percent for the major extremity and 40 percent for the minor 
extremity) is warranted for unfavorable ankylosis of the 
wrist in any degree of palmar flexion or with ulnar or radial 
deviation.  Id.

Also applicable for evaluating the Veteran's right hand/wrist 
disability is Diagnostic Code 5024, which evaluates 
tenosynovitis (i.e., tendonitis).  However, evaluation under 
this Diagnostic Code is based upon limitation of motion of 
the affected parts, as arthritis, degenerative, which is 
evaluated under Diagnostic Code 5003.  Under Diagnostic Code 
5003, arthritis established by x-ray findings is rated on the 
basis of limitation of motion of the affected joints.  When 
however, the limited motion of the specific joint or joints 
involved would be noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assigned for each 
involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.

After reviewing all the evidence, the Board finds that a 
disability rating in excess of 10 percent is not warranted 
for the Veteran's service-connected right hand/wrist 
disability because there is no evidence of ankylosis of the 
right wrist or hand.  At most, the medical evidence 
establishes the Veteran has limitation of motion of the 
wrist.  The Board acknowledges that VA treatment records from 
August 2001 indicate the Veteran also had some lack of motion 
of the distal and proximal interphalangeal joints, but this 
was after he reinjured the hand/wrist from a fall in March 
2001.  This evidence fails to show, however, that there was 
limitation of motion of the wrist or limitation of motion of 
the index or long finger with a gap of one inch (2.5 cm) or 
more between the fingertip and the proximal transverse crease 
of the palm with the finger flexed to the extent possible or 
with extension limited by more than 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5229.  Moreover, 
subsequent treatment notes fail to show continued limitation 
of motion of the finger joints.

The Board also notes that it has considered whether a higher 
or separate disability rating is warranted under Diagnostic 
Code 5024 for tendonitis in the hand.  As the rating criteria 
under Diagnostic Code 5024 evaluates the disability based 
upon limitation of motion, as does Diagnostic Code 5215, the 
Board finds that a separate disability rating is not 
warranted under Diagnostic Code 5024 as it would be 
impermissible pyramiding.  See 38 C.F.R. § 4.14.  Also a 
higher disability rating is not warranted as the highest 
disability rating provided under Diagnostic Code 5003, to 
which the rater is referred to for evaluating under 
Diagnostic Code 5024, is 10 percent when there is 
noncompensable limitation of motion present.

For the foregoing reasons, the preponderance of the evidence 
is against finding that a higher schedular disability rating 
is warranted for the Veteran's service-connected right 
hand/wrist disability.  In making this determination, the 
Board has considered the DeLuca factors, but finds that these 
factors, if present, do not establish that the Veteran's 
disability picture is consistent with favorable ankylosis.  
Rather the Veteran's residual functioning of the right 
hand/wrist are most consistent with the criteria set forth in 
Diagnostic Code 5215 for limitation of motion of the wrist.

In addition, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the Veteran's right 
hand/wrist disability markedly interferes with his 
employment, merely that he has some limitations in lifting 
with that hand.  The evidence also fails to show that the 
Veteran has had frequent periods of hospitalization or 
treatment due to his right hand/wrist disability that has 
interfered with his employment or daily life.  Rather the 
evidence shows the Veteran has not worked since 1998 due to 
his psychiatric disability.  Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.



Left Ankle Disability

Service connection was granted in the rating decision issued 
in May 1999 for a right ankle disability due to an in-service 
ankle sprain and residuals of a fracture of the fibula.  This 
disability was evaluated as noncompensable under Diagnostic 
Code 5271.

Limitation of motion of the ankle is evaluated using 
Diagnostic Codes 5270 and 5271.  Under Diagnostic Code 5271, 
an ankle with moderate limited motion warrants a 10 percent 
evaluation; and an ankle with marked limited motion warrants 
a maximum 20 percent evaluation.  38 C.F.R. § 4.71a.  In 
order to warrant the assignment of a 30 percent disability 
evaluation, there would have to be ankle ankylosis in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

Initially the Board notes that there is no evidence of 
ankylosis of the right ankle.  Thus, evaluation under 
Diagnostic Code 5270 is not appropriate and cannot be the 
basis for assigning a compensable disability rating.

The Board notes that, at the October 1998 and November 2004 
VA examinations, the Veteran failed to report any 
symptomatology related to his right ankle disability.  
However, VA treatment records beginning in February 2000 show 
the Veteran complained of medial and lateral ankle pain and 
grinding when walking, and he was diagnosed to have subtalar 
instability.  In May 2000, he was noted to have decreased 
range of motion of the right ankle; however, x-rays were 
negative for any abnormality.  Thereafter, the medical 
evidence shows the Veteran's right ankle instability has 
continued and has caused him to fall.  (See August 2001 and 
July 2004 VA treatment records.)  

In October 2004, the Veteran underwent an Orthopedic consult 
at VA for his right ankle disability.  He reported having 
recurrent giving way of his right ankle with swelling and 
pain.  He reported the onset was in the military after he 
stepped in a hole and his ankle turned in and was swollen and 
painful.  He referred having four to five episodes of giving 
way per month with resulting swelling and pain.  Physical 
examination of the right ankle did not demonstrate any 
effusion or erythema.  Motion showed tightness of the heel 
cord with dorsiflexion to neutral only.  Plantar flexion was 
40 degrees.  Inversion and eversion arc was 30 degrees.  He 
had a positive anterior drawer test grade 2 with plantar 
flexion of the forefoot; however, with the forefoot at 
neutral the stability was good.  He complained of some 
tenderness along the anterior joint line to palpation, but 
all tendons were in continuity.  The impression was recurrent 
instability of the right ankle.  He was given a brace to wear 
and physical therapy was recommended.

The Board notes that there is no diagnostic code to evaluate 
instability of the ankle.  When an unlisted condition is 
encountered, it is permissible to rate the condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In the present case, the Board will 
use Diagnostic Code 5271 as analogous in that it rates ankle 
disabilities based upon moderate or marked disability even 
though that Diagnostic Code is designed to evaluate 
limitation of motion versus excessive or abnormal motion of 
the ankle.

After a careful review of the record, the Board finds that 
the Veteran's right ankle disability picture most closely 
approximates the criteria for a moderate ankle disability; 
thereby warranting a schedular rating of 10 percent, but no 
higher, under Diagnostic Code 5271.  In reaching this 
conclusion, the Board observes that the medical evidence 
shows the Veteran suffers limitation of motion and 
instability of his right ankle with flare ups manifested by 
pain and swelling.  A higher disability rating is not 
warranted, however, because the evidence fails to establish 
marked limitation of motion or instability.  The Veteran had 
some limitation of motion of the right ankle, mostly 
dorsiflexion, and also a grade 2 instability but only with 
plantar flexion.  His instability only causes him problems 
about four to five times a month during which he has swelling 
and pain.  He does not report, however, having constant pain 
and swelling of the right ankle.  Thus, the Veteran's 
disability is most consistent with a moderate ankle 
disability.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of assigning a 
disability rating of 10 percent, but no higher, for the 
Veteran's right ankle disability.  To that extent, the 
Veteran's appeal is granted.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the Veteran's right 
ankle disability markedly interferes with his employment.  
The evidence also fails to show that the Veteran has had 
frequent periods of hospitalization or treatment due to his 
right ankle disability that has interfered with his 
employment or daily life.  Rather the evidence shows the 
Veteran has not worked since 1998 due to his psychiatric 
disability.  Thus the Board finds that the preponderance of 
the evidence is against referral of the Veteran's claim for 
extraschedular consideration.

Cervical Spine Disability

Service connection was granted in the rating decision issued 
in May 1999 for degenerative disc disease of the cervical 
spine due to in-service treatment for neck pain and Veteran's 
report of head trauma when he was attacked and robbed in 
1987.  This disability was initially evaluated as 
noncompensable but a 10 percent disability rating was awarded 
under Diagnostic Code 5290 in an April 2002 Supplemental 
Statement of the Case effective August 6, 1998, the date of 
the award of service connection.  In this Supplemental 
Statement of the Case, it was also acknowledged that the 
Veteran has intermittent headaches that are secondary to his 
service-connected cervical spine disability.  Thus, the issue 
before the Board currently is whether a disability rating in 
excess of 10 percent is warranted for the Veteran's cervical 
spine disability.

As previously mentioned, the veteran's service-connected 
cervical spine disability was initially evaluated under 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine.  Although the Veteran was diagnosed to have 
degenerative disc disease, there was no objective evidence of 
any neurological manifestations to warrant evaluation under 
Diagnostic Code 5293 for intervertebral disc syndrome.  

During the pendency of the Veteran's claim, VA twice revised 
the criteria for diagnosing and evaluating diseases and 
injuries of the spine set forth in 38 C.F.R. § 4.71a.  The 
first revision, effective September 23, 2002, amended the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The second revision, effective September 
26, 2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5293, provided 
for a 10 percent disability rating for mild intervertebral 
disc syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the cervical spine, a 20 percent evaluation for moderate 
limitation of motion of the cervical spine, and a 30 percent 
evaluation when limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  As previously mentioned, in the 
present case, there are no objective findings of any 
neurologic manifestations of the Veteran's cervical spine 
disability.  Thus, evaluation for separate ratings for 
radiculopathy of the upper extremities is not warranted.

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2009).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the cervical spine is 0 
to 45 degrees, extension is 0 to 45 degrees, left and right 
lateral flexions are 0 to 45 degrees, and left and right 
lateral rotations are 0 to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion are the maximum that can 
be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (2) (2009).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
warranted for unfavorable ankylosis of the entire cervical 
spine.  A 30 percent rating is warranted for forward flexion 
of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 20 percent rating 
is warranted for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 10 percent rating is provided for 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2009).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

Initially the Board notes that the medical evidence does not 
show that the Veteran has ankylosis of the cervical spine, 
whether favorable or unfavorable.  Thus, a higher disability 
rating is not warranted on that basis.

Furthermore, as previously noted, the medical evidence fails 
to show the Veteran has any neurologic manifestations related 
to his cervical spine.  VA treatment records from August 2001 
indicate that the physicians thought the Veteran's cervical 
spondylosis may be contributing to his right hand/wrist 
disability, but there was no confirmation of radiculopathy by 
diagnostic testing and subsequent VA treatment records fail 
to show any findings consistent with upper extremity 
radiculopathy.  Thus, a higher evaluation is not warranted 
under Diagnostic Code 5293.  Nor is a higher disability 
rating warranted based upon incapacitating episodes as the 
medical evidence fails to show the Veteran's cervical spine 
disability has caused him to have incapacitating episodes 
requiring physician care and physician-prescribed bed rest.

As for evaluation of the orthopedic manifestations of the 
Veteran's cervical spine disability, the Board finds that a 
higher disability rating is not warranted under either the 
old or the new rating criteria.  VA examination in October 
1998 failed to find any limitation of motion, although x-rays 
were suspicious for degenerative disc disease at the C5-6 and 
C6-7 levels.  VA treatment records show at most mild 
limitation of motion of the cervical spine (see August 9, 
2001 treatment note).  In addition, they show the confirmed 
presence of osteoarthritis with a diagnosis of cervical 
spondylosis.  (See January 2001 x-ray report and August 2001 
treatment notes.)  An August 9, 2001, VA treatment note also 
showed mild tenderness in the cervical spine from C5 to C7 
levels.  

On VA examination conducted in November 2004, the Veteran 
complained of neck pain rated 7 out of 10 with flare ups to 8 
out of 10.  Flare ups occur about three times a week lasting 
several hours relieved by over the counter Tylenol, 
relaxation and "cracking" of the neck.  Although he denied 
incapacitating episodes and radicular pain, he did report 
having radiation to the occipital area and developing 
headaches that resolve with treatment for the neck pain.  He 
denied headaches at any other time.  He denied that the 
headaches cause photosensitivity, nausea or vomiting.  
Physical examination of the cervical spine demonstrated 
tenderness to palpation in the midline from C-1 to C-4.  
There was a flattening of the normal lordotic curve.  Range 
of motion of the cervical spine was limited to 30 degrees, 35 
degrees of flexion.  There was no limitation of lateral 
flexion or rotation.  He had no further loss of motion on 
repetition due to pain, weakness, fatigue or incoordination.    
The assessment was cervical spondylosis.  The examiner also 
stated that the Veteran has tension headaches associated with 
flare ups of his cervical spine condition.

Based on a review of the evidence, the Board finds that the 
Veteran's disability picture is most consistent with the 
rating criteria for a 10 percent disability rating.  He has 
no more than slight limitation of motion of the cervical 
spine (old criteria) with flexion limited to no less than 35 
degrees (new criteria).  He also has tenderness with loss of 
the natural curve of the cervical spine (new criteria).  A 
higher disability rating is not warranted because the 
evidence fails to establish that there is moderate limitation 
of motion of the cervical spine, limitation of flexion to 30 
degrees of less, or combined range of motion of the cervical 
spine of 170 degrees or less (no less than 315 degrees of 
combined range of motion per November 2004 examination 
findings).  In addition, although there is evidence of loss 
of the normal curvature of the cervical spine, it is not 
shown that this is the result of severe muscle spasms or 
guarding.  Thus the preponderance of the evidence is against 
finding that a disability rating higher than 10 percent is 
warranted for the Veteran's cervical spine disability.

The Board has also considered whether a separate disability 
rating should be awarded for the headaches the Veteran has 
during flare ups of his cervical spine disability.  The Board 
notes that to do so would not be impermissible pyramiding as 
the symptoms associated with the headaches and the rating 
criteria used to evaluate them are separate and distinct from 
those used to evaluate the cervical spine disability.  See 
38 C.F.R. § 4.14.

Headaches are evaluated by analogy to migraines under 
Diagnostic Code 8100 as there is no specific diagnostic code 
for headaches.  Under Diagnostic Code 8100, a 10 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is warranted for 
migraine headaches where there is characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation is warranted if 
there are very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a.  This Diagnostic Code also specifies that a 
noncompensable disability rating is warranted for less 
frequent attacks than those that warrant a 10 percent 
evaluation, indicating that the attacks must still be 
characteristically prostrating.  

Since the evidence of record fails to indicate that the 
Veteran's headaches are prostrating, the Board finds that a 
separate rating is not warranted for them.  The evidence 
shows that the Veteran has denied having any 
photosensitivity, nausea or vomiting when he has these 
headaches and that they are relieved with Tylenol, relaxation 
and "cracking" of the neck.  Nor has the Veteran reported 
that the headaches require him to seek bed rest or a quiet 
room to rest in.

For the foregoing reasons,  the preponderance of the evidence 
is against finding that a schedular disability rating in 
excess of 10 percent is warranted for the Veteran's service-
connected cervical spine disability.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the Veteran's 
cervical spine disability markedly interferes with his 
employment.  The evidence also fails to show that the Veteran 
has had frequent periods of hospitalization or treatment due 
to his cervical spine disability that has interfered with his 
employment or daily life.  Rather the evidence shows the 
Veteran has not worked since 1998 due to his psychiatric 
disability.  Thus the Board finds that the preponderance of 
the evidence is against referral of the Veteran's claim for 
extraschedular consideration.




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals post fracture, proximal phalanx of the 
right thumb and fracture of the right index finger with 
chronic sprain, right wrist and tendonitis, right hand, is 
denied.

Entitlement to an initial increased rating of 10 percent for 
right ankle disability is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease, cervical spine, with 
intermittent headaches, is denied.  



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


